Citation Nr: 0826019	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-31 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.  

The Board also observes that the veteran had initiated an 
appeal of a denial of service connection for sleep apnea, and 
the statement of the case covered that issue. However, his 
substantive appeal was limited to the issue of pes planus, 
and the matter of entitlement to service connection for sleep 
apnea is not before the Board.  


FINDING OF FACT

The veteran's bilateral pes planus had its onset in service.


CONCLUSION OF LAW

Bilateral pes planus was incurred during active service.  38 
U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim for service connection for bilateral pes 
planus is being granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice as to ratings and effective 
dates required in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) can be provided to the veteran by the RO when it 
effectuates the grant herein.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 
(West 2002); 38 C.F.R. §  3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Moreover, every veteran is presumed to have been in sound 
condition at the time of acceptance for service, except for 
defects, infirmities, or disorders noted at that time or 
where clear and unmistakable evidence demonstrates that the 
disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

The veteran contends that he suffers from chronic foot pain 
due to pes planus, which was diagnosed during service.  
Having reviewed the record, the Board finds that the evidence 
is in relative equipoise, and thus, service connection for 
bilateral pes planus is warranted.  

The Board will first address whether a current disability 
exists.  The recent medical evidence of record, including a 
May 2006 VA examination and an August 2006 letter from the 
veteran's private physician, show that the veteran has a 
current diagnosis of bilateral flat feet.  The private 
physician opined after reviewing the veteran's service 
medical records that the veteran's bilateral pes planus was 
the same condition that he was diagnosed with in 1977 while 
in service.  

Having established a current diagnosis of pes planus, the 
Board now proceeds to determine whether the veteran's 
bilateral pes planus is associated with service.  The medical 
evidence shows that the veteran's feet were clinically 
evaluated as normal upon entry into service in 1977.  
Accordingly, his feet are presumed to have been in sound 
condition at that time.  Shortly after entering service in 
1977, however, the veteran complained of foot pain.  He 
asserted that he was unable to run because of "flat feet."  
He was subsequently diagnosed with pes planus and advised to 
use orthotic inserts and a "J" strap.  The veteran's pes 
planus was not noted upon separation examination in May 1984. 

Notably, the presumption of soundness may only be rebutted by 
clear and unmistakable evidence demonstrating that the 
bilateral pes planus existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
There is no such evidence in the veteran's claims file that 
would indicate that the pes planus existed prior to service.  
Since his entrance examination is silent as to pes planus, 
and there is no evidence of it existing prior to service, the 
veteran is entitled to the presumption that his feet were in 
sound condition upon entry and that the pes planus arose 
during service.  

The Board acknowledges that the veteran did not complain of, 
or seek treatment for pes planus at separation.  However, he 
is competent to report that he experienced foot pain during 
service, that it has continued since that time.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Indeed, the Court has held that pes planus 
is the type of condition that lends itself to lay 
observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Based on the veteran's written accounts of chronic 
foot pain, and the medical evidence showing the presence of 
pes planus during service and pes planus many years 
thereafter, the Board finds that any remaining reasonable 
doubt concerning the continuity of symptomotology should be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, the veteran's current complaints of foot 
pain are more likely than not a continuation of the pes 
planus shown during service and service connection is 
warranted.


ORDER

Service connection for bilateral pes planus is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


